Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Hicks petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his two motions filed in connection with his criminal conviction and sentence. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied both motions by order entered April 19, 2013. Accordingly, because the district court has recently decided Hicks’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.